 



EXHIBIT 10.9
VISTEON CORPORATION
DEFERRED COMPENSATION PLAN
Effective July 1, 2000
(Together With All Amendments Through December 11, 2002)

 



--------------------------------------------------------------------------------



 



VISTEON CORPORATION
DEFERRED COMPENSATION PLAN
     The Visteon Corporation Deferred Compensation Plan (the “Plan”) has been
adopted to promote the best interests of Visteon Corporation (the “Company”) and
the stockholders of the Company by attracting and retaining key management
employees possessing a strong interest in the successful operation of the
Company and its subsidiaries or affiliates and encouraging their continued
loyalty, service and counsel to the Company and its subsidiaries or affiliates.
The Plan is adopted effective July 1, 2000.

2



--------------------------------------------------------------------------------



 



ARTICLE I. DEFINITIONS AND CONSTRUCTION
     Section 1.01. Definitions.
          The following terms have the meanings indicated below unless the
context in which the term is used clearly indicates otherwise:
     (a) Account: The record keeping account maintained to record the interest
of each Participant under the Plan. An Account is established for record keeping
purposes only and not to reflect the physical segregation of assets on the
Participant’s behalf, and may consist of such subaccounts or balances as the
Committee may determine to be necessary or appropriate.
     (b) Beneficiary: The person or entity designated by a Participant to be his
beneficiary for purposes of this Plan (subject to such limitations as to the
classes and number of beneficiaries and contingent beneficiaries and such other
limitations as the Committee may prescribe). A Participant’s designation of
Beneficiary shall be valid and in effect only if a properly executed
designation, in such form as the Committee shall prescribe, is filed and
received by the Committee or its delegate prior to the Participant’s death. If a
Participant designates his or her spouse as Beneficiary, such designation
automatically shall become null and void on the date of the Participant’s
divorce or legal separation from such spouse. If a valid designation of
Beneficiary is not in effect at the time of the Participant’s death, the estate
of the Participant is deemed to be the sole Beneficiary. If multiple
beneficiaries have been designated and one or more of the Beneficiaries
predecease the Participant, then upon the Participant’s death, payment shall be
made exclusively to the surviving Beneficiary or Beneficiaries unless the
Participant’s designation specifies an alternate method of distribution.
Further, in the event that the Committee is uncertain as to the identity of the
Participant’s Beneficiary, the Committee may deem the estate of the Participant
to be the sole Beneficiary. Beneficiary designations shall be in writing (or in
such other form as authorized by the Committee for this purpose, which may
include on-line designations), shall be filed with the Committee or its
delegate, and shall be in such form as the Committee may prescribe for this
purpose.
     (c) Board: The Board of Directors of the Company.

3



--------------------------------------------------------------------------------



 



     (d) Code: The Internal Revenue Code of 1986, as interpreted by regulations
and rulings issued pursuant thereto, all as amended and in effect from time to
time. Any reference to a specific provision of the Code shall be deemed to
include reference to any successor provision thereto.
     (e) Committee: The Organization and Compensation Committee of the Board.
     (f) Company: Visteon Corporation, or any successor thereto.
     (g) Covered Employment Classification: The employment positions classified
by the Company (or by a Participating Affiliate with the consent of the Company)
as Leadership Levels One, Two, Three, Four, Five, Corporate Officer, Executive
Leader, Senior Leader, or Senior Manager/Senior Specialist.
     (h) Deferrals: An amount credited, in accordance with a Participant’s
election under Article III or as directed by the Committee, to the Participant’s
Account in lieu of the payment of an equal amount of cash compensation to the
Participant.
     (i) Employee: A person who is (i) classified by a Participating Employer as
a common law employee enrolled on the active employment rolls of the
Participating Employer, and (ii) regularly employed by the Participating
Employer on a salaried basis (as distinguished from an individual receiving a
pension, retirement allowance, severance pay, retainer, commission, fee under a
contract or other arrangement, or hourly, piecework or other wage).
     (j) ERISA: The Employee Retirement Income Security Act of 1974, as
interpreted by regulations and rulings issued pursuant thereto, all as amended
and in effect from time to time. Any reference to a specific provision of ERISA
shall be deemed to include reference to any successor provision thereto.
     (k) Exchange Act: The Securities Exchange Act of 1934, as interpreted by
regulations and rules issued pursuant thereto, all as amended and in effect from
time to time. Any reference to a specific provision of the Exchange Act shall be
deemed to include reference to any successor provision thereto.
     (l) Ford Common Stock: The common stock of Ford Motor Company.

4



--------------------------------------------------------------------------------



 



     (m) Ford Stock Units: The hypothetical stock units having a value based
primarily on the value of Ford Common Stock.
     (n) Incentive Plan: The Visteon Corporation 2000 Incentive Plan, as amended
(including for this purpose any predecessor or transitional short-term or
long-term incentive compensation program in effect for periods prior to
January 1, 2001), or any other incentive plan or plans that is subsequently
adopted by the Company as a successor thereto. Investment Options: Subject to
Section 4.04, the hypothetical investment accounts that the Committee may from
time to time establish, which may, but need not, be based upon one or more of
the investment options available under the Visteon Investment Plan. The
Committee may determine to discontinue any previously established Investment
Option, may make an Investment Option available only for reallocations or
transfer of Account balances out of it, and may determine the timing for any
applicable “sunset” period.
     (o) Participant: An Employee who satisfies the participation requirements
of Section 2.01 and, where the context so requires, a former Employee entitled
to receive a benefit hereunder.
     (p) Participating Employer: The Company, Visteon Systems LLC, Visteon
Global Technologies, Inc., and each other subsidiary a majority of the voting
stock of which is owned directly or indirectly by the Company, or a limited
liability company a majority of the membership interest of which is owned
directly or indirectly by the Company, that with the consent of the Committee,
participates in the Plan for the benefit of one or more Participants in its
employ.
     (q) Plan: The Visteon Corporation Deferred Compensation Plan, as amended
and in effect from time to time.
     (r) Visteon Common Stock: The common stock of the Company.
     (s) Visteon Common Stock Fund: The Visteon Common Stock Fund that is an
available investment option under the Visteon Investment Plan.
     (t) Visteon Investment Plan: The Visteon Investment Plan, as amended and in
effect from time to time.

5



--------------------------------------------------------------------------------



 



     (u) Visteon Stock Units: The hypothetical stock units having a value based
primarily on the value of Visteon Common Stock. To the extent that a cash
dividend would have been payable with respect to the Visteon Stock Units had the
Units been actual shares of Visteon Common Stock, the amount of the cash
dividend shall be converted to Visteon Stock Units and credited to the
Participant’s Account as such.
     Section 1.02. Construction and Applicable Law.
     (a) Wherever any words are used in the masculine, they shall be construed
as though they were used in the feminine in all cases where they would so apply;
and wherever any words are use in the singular or the plural, they shall be
construed as though they were used in the plural or the singular, as the case
may be, in all cases where they would so apply. Titles of articles and sections
are for general information only, and the Plan is not to be construed by
reference to such items.
     (b) This Plan is intended to be a plan of deferred compensation maintained
for a select group of management or highly compensated employees as that term is
used in ERISA, and shall be interpreted so as to comply with the applicable
requirements thereof. In all other respects, the Plan is to be construed and its
validity determined according to the laws of the State of Michigan to the extent
such laws are not preempted by federal law. In case any provision of the Plan is
held illegal or invalid for any reason, the illegality or invalidity will not
affect the remaining parts of the Plan, but the Plan shall, to the extent
possible, be construed and enforced as if the illegal or invalid provision had
never been inserted.

6



--------------------------------------------------------------------------------



 



ARTICLE II. PARTICIPATION
     Section 2.01. Eligibility.
     (a) An Employee who is employed in a Covered Employment Classification, and
any other Employee who has been specifically designated for participation by the
Committee, shall be eligible to participate in the Plan.
     (b) Notwithstanding anything is subsection (a) to the contrary,
participation in the Plan is limited to United States citizens (whether residing
in or outside of the United States) or citizens of another country permanently
assigned to and residing in the United States, such that citizens of other
countries who are not permanently assigned to the United States, regardless of
whether or not they are on the United States payroll, are not eligible to
participate in the Plan.
     Section 2.02. Certain Transfers of Employment.
          If directed by the Committee, a Participant whose employment is
transferred to a corporation or other entity (the “Transferee Employer”) that is
not a Participating Employer, but in which the Company or an affiliate of the
Company holds an ownership interest, then until the earliest to occur of (a) the
date on which the Participant ceases to be employed by such Transferee Employer,
(b) the date on which the Company or an affiliate of the Company no longer holds
an ownership interest in the Transferee Employer, or (c) such other date
determined by the Committee, the Participant shall be treated as if he or she
were still actively employed by a Participating Employer. The foregoing rule
shall apply only for the purpose of determining whether the Participant has
terminated employment for purposes of the distribution provisions of Article V;
it shall not apply, and the Participant shall not be entitled to make additional
Deferrals and/or receive additional benefits with respect to remuneration
attributable to services rendered with the Transferee Employer (other than
deemed investment gain or loss in accordance with Section 4.03). The Committee
may promulgate such additional rules as may be necessary or desirable in
connection with any such transfer of employment.

7



--------------------------------------------------------------------------------



 



ARTICLE III. DEFERRALS AND MATCHING CONTRIBUTION CREDITS
     Section 3.01. Participant Deferrals.
          In accordance with rules prescribed by the Committee, a Participant
may elect to make Deferrals in accordance with this Article III.
     Section 3.02. Base Salary Deferrals.
     (a) In accordance with rules prescribed by the Committee, a Participant who
is employed in the United States and who is eligible to participate in the
Incentive Plan and who is actively employed by a Participating Employer in a
Covered Employment Classification at the time of the election to defer and at
the time the deferral will be made is eligible to defer payment of from 1% to
50% of base salary, or such other percentage specified by the Committee, in 1%
increments. Notwithstanding the foregoing, the Committee may impose such
additional rules, restrictions or limitations on Deferrals as it deems
appropriate in its sole discretion.
     (b) A Participant’s Deferral election shall be submitted in the manner
prescribed by the Committee and shall become effective with respect to base
salary earned by the Participant in the calendar year following the calendar
year in which the Participant’s Deferral election is received by or on behalf of
the Committee, or as soon thereafter as practicable, or as otherwise specified
by the Committee. A Participant’s Deferral election, once effective, shall
remain in effect until the end of the calendar year unless it is revoked in
accordance with Plan rules.
     Section 3.03. Deferrals of Incentive Plan Awards.
     (a) In accordance with rules prescribed by the Committee, a Participant who
is employed in the United States and who is eligible to participate in the
Incentive Plan, may elect to defer a cash or stock award made under the
Incentive Plan. An eligible Participant may elect to defer payment under the
Plan from 1% to 100%, or such other percentage specified by the Committee, in 1%
increments, of the cash portion of an award, net of applicable taxes, but not
less than $1,000, provided that such Participant is actively employed in a
Covered Employment Classification at the time of the election to defer. An
eligible Participant may elect to defer payment of a specified whole number of
shares up to 100% of such shares net of applicable

8



--------------------------------------------------------------------------------



 



taxes, or such other percentage specified by the Committee, but not less than a
whole number of shares with a value of at least $1,000 at the time the deferral
election is made; and provided that such Participant is actively employed in a
Covered Employment Classification at the time of the election to defer. A
deferral election with respect to Restricted Stock Awards must be made during
the election period prior to the beginning of the performance period and
issuance of the restricted shares, rather than prior to the lapse of
restrictions. A Participant’s election to defer an Incentive Plan award shall be
effective only for the performance period to which the election relates, and a
Participant’s election does not carry over from performance period to
performance period.
     (b) The Committee shall determine the required timing for Participants to
make elections to defer payment of Incentive Plan awards.
     (c) Without limiting the Committee’s authority under this Section 3.03, the
Committee may impose additional restrictions on the number of Participants who
are eligible to defer Incentive Plan awards, and/or impose additional
requirements with respect to the deemed investment of stock awards.
     Section 3.04. Deferral of New Hire Payments.
     (a) In accordance with rules prescribed by the Committee, a Participant who
is employed in the United States, who is eligible to participate in the
Incentive Plan, and who received an employment offer from the Company that
included a new hire payment in cash is eligible to defer from 1% to 100%, or
such other percentage specified by the Committee, in 1% increments, of such new
hire payment net of applicable taxes, but not less than $1,000, provided that
such Participant is actively employed in a Covered Employment Classification at
the time the new hire payment would otherwise be payable in the absence of such
Deferral.
     (b) A Participant’s election to defer payment of a new hire payment must be
made no later than the day the payment would otherwise be made.

9



--------------------------------------------------------------------------------



 



     Section 3.05. Deferrals Directed by the Committee.
          As part of any award made under the Incentive Plan, the Committee may
determine the extent to which payment of the award will be deferred without
regard to any election made the Participant; to the extent that the Committee
directs that any such award be mandatorily deferred, the Deferral will be
credited under this Plan.
     Section 3.06. Revocation of Deferral Elections.
     (a) A Participant’s Deferral election shall be automatically revoked upon
the Participant’s termination of employment from the Participating Employers,
unless the Committee determines otherwise. In addition, the Committee may revoke
a Participant’s deferral election and take such other action as the Committee
deems necessary or appropriate if the Committee determines that the Participant
is no longer eligible to participate in the Plan or that revocation of a
Participant’s eligibility is necessary or desirable in order for the Plan to
qualify under ERISA as a plan of deferred compensation for a select group of
management or highly compensated employees.
     (b) The Committee at any time may rescind or correct any Deferrals or
credits to any Account made in error or that jeopardize the intended tax status
or legal compliance of the Plan.

10



--------------------------------------------------------------------------------



 



ARTICLE IV. ACCOUNTING AND HYPOTHETICAL INVESTMENT
     Section 4.01. Accounting.
          A Participant Account balance at any point in time shall be equal to:
     (a) the bookkeeping amount (if any) credited to the Participant as of
June 30, 2000 under the Ford Motor Company Deferred Compensation Plan and
transferred in book entry form to this Plan; plus
     (b) any Deferrals credited to the Participant’s Account on or after July 1,
2000 in accordance with Article III, plus (or minus)
     (c) increases (or decreases) in value, as the case may be, to reflect
deemed investment gain or loss that would have occurred had the Participant’s
Account been invested in accordance with Sections 4.02, 4.03 and 4.04 below;
minus
     (d) any distributions from the Account.
     Section 4.02. Hypothetical Investment of Participant Accounts.
     (a) Investment Designation. In accordance with rules prescribed by the
Committee, each Participant shall designate, in writing or in such other manner
as the Committee may prescribe, how Deferrals made while the designation is in
effect are credited among the Investment Options. When selecting more than one
Investment Option, the Participant shall designate, in whole multiples of 1% or
such other percentage determined by the Committee, the percentage of his or her
Deferrals to be credited to each Investment Option. A Participant’s election
shall become effective beginning with the first payroll period commencing on or
after the date on which the election is received and accepted by the Committee,
or as soon thereafter as is practicable, and shall remain in effect unless and
until modified by a subsequent election that becomes effective in accordance
with the rules of this subsection.
     (b) Reallocation of Account. In accordance with rules prescribed by the
Committee, each Participant (or the Beneficiary of a deceased Participant) may
elect to reallocate his or her Account among the Investment Options. When
selecting more than one Investment Option, the

11



--------------------------------------------------------------------------------



 



Participant shall designate, in whole multiples of 1% or such other percentage
determined by the Committee, the percentage of his or her Account that is deemed
to be invested in each Investment Option after the investment reallocation is
given effect. A Participant’s reallocation election, once effective, shall
remain in effect unless and until modified by a subsequent election that becomes
effective in accordance with the rules of this subsection. Other than a
reallocation of a Participant’s Account pursuant to a revised investment
election submitted by the Participant, the deemed investment allocation of a
Participant will not be adjusted on account of differences in the investment
return realized by the various Investment Options that the Participant has
designated.
     (c) Limitations. Unless otherwise determined by the Committee, Deferrals of
awards of Visteon Common Stock shall be converted into Visteon Stock Units such
that the investment designation and reallocation rules set forth in subsections
(a) and (b) above shall not apply to such Deferral.
     Section 4.03. Deemed Investment Gain or Loss.
          On a daily basis or such other basis as the Committee may prescribe,
the Account of each Participant will be credited (or charged) based upon the
investment gain (or loss) that the Participant would have realized with respect
to his or her Account had the Account been invested in accordance with the terms
of the Plan and any investment reallocation elections made by the Participant.
Unless otherwise determined by the Committee, where an Investment Option is also
an available investment option under the Visteon Investment Plan, the
methodology for valuing the Investment Option under this Plan and for
calculating amounts to be credited or debited or other adjustments to any
Account with respect to that Investment Option shall be the same as the
methodology used for valuing the corresponding investment option under the
Visteon Investment Plan.
     Section 4.04. Special Rules With Respect to Ford Stock Units.
     (a) The bookkeeping account accrued by certain Participants under the Ford
Motor Company Deferred Compensation Plan was transferred to this Plan. One of
the hypothetical investment options available under the Ford Motor Company
Deferred Compensation Plan was

12



--------------------------------------------------------------------------------



 



an investment in Ford Stock Units. In addition to the Investment Options
otherwise established by the Committee, the Plan shall have a Ford Stock Unit
fund with respect to amounts transferred in book entry form from the Ford Motor
Company Deferred Compensation Plan that were deemed to be invested in the Ford
Stock Unit fund at the time of transfer. However, the Ford Stock Unit fund shall
be a “sell only” fund that is not available for the deemed investment of new
Deferrals under Section 4.02(a) above or the reallocation of Deferrals from
other Investment Options in accordance with Section 4.02(b) above; provided that
to the extent that a cash dividend would have been payable with respect to the
Ford Stock Units had the Units been actual shares of Ford Common Stock, the
amount of the cash dividend shall be converted to Ford Stock Units and credited
to the Participant’s Account as such.
     (b) In the event of any merger, share exchange, reorganization,
consolidation, recapitalization, stock dividend, stock split or other change in
corporate structure of the Ford Motor Company affecting Ford Common Stock, the
Committee may make appropriate equitable adjustments with respect to the Ford
Stock Units (if any) credited to the Account of each Participant, including
without limitation, adjusting the number of such Units or the date as of which
such units are valued and/or distributed, as the Committee determines is
necessary or desirable to prevent the dilution or enlargement of the benefits
intended to be provided under the Plan.
     Section 4.05. Accounts are For Record Keeping Purposes Only.
          Plan Accounts and the record keeping procedures described herein serve
solely as a device for determining the amount of benefits accumulated by a
Participant under the Plan, and shall not constitute or imply an obligation on
the part of a Participating Employer to fund such benefits. In any event, a
Participating Employer may, in its discretion, set aside assets equal to part or
all of such account balances and invest such assets in Visteon Common Stock,
life insurance or any other investment deemed appropriate. Any such assets shall
be and remain the sole property of the Participating Employer, and a Participant
shall have no proprietary rights of any nature whatsoever with respect to such
assets.

13



--------------------------------------------------------------------------------



 



ARTICLE V. DISTRIBUTIONS
     Section 5.01. Distribution of Account.
     (a) Subject to subsection (b) below, each Participant shall make a
distribution election with respect to each Deferral to this Plan. With respect
to Deferrals originally made to the Ford Motor Company Deferred Compensation
Plan that were transferred to this Plan, the Plan will honor, subject to
subsection (b) below, a Participant’s distribution election made under the Ford
Motor Company Deferred Compensation Plan; provided that a Participant, on or
before March 31, 2001, may make a one-time election to revoke the Participant’s
prior election with respect to the form and time of distribution of any such
Deferral and make a new election with respect to such Deferral. The
Participant’s most recent election in effect on March 31, 2001 with respect to a
particular Ford Motor Company Deferral, including, if applicable, an election
under the Ford Motor Company Deferred Compensation Plan that has not been
superceded by a revised election, shall be irrevocable.
     (b) Except as otherwise provided in Section 5.02 or 7.07, or as otherwise
determined by the Committee, distribution of the portion of the Participant’s
Account that is attributable to a Deferral shall be made on or before
(i) March 15 of the year selected by the Participant for distribution with
respect to the particular Deferral if the Participant is an active employee of
the Participating Employer on the distribution date, (ii) the March 15 following
death or termination for reasons other than retirement on or after age 55 with
ten or more years of service, or at any age with 30 or more years or service,
notwithstanding any prior selection by the Participant of a subsequent year for
distribution, (iii) the March 15 following retirement if the Participant
selected distribution upon retirement with respect to the particular Deferral
and a lump sum distribution was selected, or if the Participant selected a
particular year for distribution with respect to the particular Deferral but
retired prior to the year selected, or (iv) the March 15 following retirement
with respect to the first annual installment and with subsequent installments on
or before March 15 of each subsequent year as necessary in order to complete the
number of annual installments (not to exceed ten) as were selected by the
Participant with respect to the particular Deferral.

14



--------------------------------------------------------------------------------



 



     (c) If installment distributions are payable, the amount of the first
installment will be an amount determined by dividing the value of the
Participant’s Account or part thereof relating to a particular Deferral, as of
the applicable valuation date as determined below, by the number of installments
selected by the Participant. Each subsequent distribution will be an amount
determined by dividing the value of the Participant’s Account or part thereof
relating to a particular Deferral, as of the applicable valuation date as
determined below, by the number of remaining installment payments under the
method selected by the Participant. Except for installment distributions under
clause (iv) of subsection (b) above, all distributions shall be in the form of a
lump sum payment. Unless otherwise determined by the Committee, the Account or
part thereof relating to a particular Deferral shall be valued, for purposes of
the distribution, as of the following applicable date or as soon thereafter as
practicable: in the case of a lump sum payment or the final installment of an
installment distribution, on the valuation date immediately prior to the date of
payment, and in the case of any other distribution, on March 1 of the year of
distribution or the next preceding day for which valuation information is
available.
     Section 5.02. Hardship Distributions.
          At the written request of a Participant, the Committee, in its sole
discretion, may authorize the cessation of Deferrals under the Plan by such
Participant and distribution of all or any part of the Participant’s Account
prior to his or her scheduled distribution date or dates, or accelerate payment
of any installment payable with respect to any Deferral, upon a showing of
unforeseeable emergency by the Participant. For purposes of this Section,
“unforeseeable emergency” shall mean severe financial hardship resulting from
extraordinary and unforeseeable circumstances arising as a result of one or more
recent events beyond the control of the Participant. In any event, payment shall
not be made to the extent such emergency is or may be relieved (i) through
reimbursement or compensation by insurance or otherwise, (ii) by liquidation of
the Participant’s assets, to the extent the liquidation of such assets would not
itself cause severe financial hardship and (iii) by cessation of Deferrals under
the Plan. Withdrawals of amounts because of unforeseeable emergency shall only
be permitted to the extent reasonably necessary to satisfy the emergency.
Examples of what are not considered to be unforeseeable emergencies include the
need to send a Participant’s child to college or the desire to purchase a home.
The Committee shall determine the applicable distribution date and the date as
of which

15



--------------------------------------------------------------------------------



 



the amount to be distributed shall be valued with respect to any financial
hardship withdrawal or distribution. Any Participant whose Deferrals have ceased
under the Plan pursuant to this Section may not elect to recommence Deferrals
until the next calendar year.

16



--------------------------------------------------------------------------------



 



ARTICLE VI. RULES WITH RESPECT TO VISTEON COMMON STOCK AND
VISTEON STOCK UNITS
     Section 6.01. Transactions Affecting Visteon Common Stock.
          In the event of any merger, share exchange, reorganization,
consolidation, recapitalization, stock dividend, stock split or other change in
corporate structure of the Company affecting Visteon Common Stock, the Committee
may make appropriate equitable adjustments with respect to the Visteon Stock
Units (if any) credited to the Account of each Participant, including without
limitation, adjusting the number of such Units or the date as of which such
units are valued and/or distributed, as the Committee determines is necessary or
desirable to prevent the dilution or enlargement of the benefits intended to be
provided under the Plan.
     Section 6.02. No Shareholder Rights With Respect to Visteon Stock Units.
          Participants shall have no rights as a stockholder pertaining to
Visteon Stock Units credited to their Accounts.

17



--------------------------------------------------------------------------------



 



ARTICLE VII. GENERAL PROVISIONS
     Section 7.01. Administration.
     (a) Subject to subsection (b) below, the Committee shall administer and
interpret the Plan. To the extent necessary to comply with applicable conditions
of Rule 16b-3, the Committee shall consist of not less than two members of the
Board, each of whom is also a director of the Company and qualifies as a
“non-employee director” for purposes of Rule 16b-3. If at any time the Committee
shall not be in existence or not be composed of members of the Board who qualify
as “non-employee directors”, then all determinations affecting Participants who
are subject to Section 16 of the Exchange Act shall be made by the full Board,
and all determinations affecting other Participants shall be made by the Board
or an officer appointed by the Board.
     (b) Subject to such limits as the Committee may from time to time prescribe
or such additional or contrary delegations of authority as the Committee may
prescribe, the Company’s Director of Compensation and Benefits may exercise any
of the authority and discretion granted to the Committee hereunder, provided
that (i) the Director of Compensation and Benefits shall not be authorized to
amend the Plan, (ii) the Director of Compensation and Benefits shall not
exercise authority and responsibility with respect to non-ministerial functions
that relate to the participation by Participants who are subject to Section 16
of the Exchange Act at the time any such delegated authority or responsibility
otherwise would be exercised, or that relates to the participation in the Plan
by the Director of Compensation and Benefits. To the extent that the Director of
Compensation and Benefits is authorized to act on behalf of the Committee, any
references herein to the Committee shall be also be deemed references to the
Director of Compensation and Benefits.
     (c) The Committee (or where applicable in accordance with subsection
(b) above, the Director of Compensation and Benefits) may adopt and modify rules
and regulations relating to the Plan as it deems necessary or advisable for the
administration of the Plan. The Committee (or where applicable in accordance
with subsection (b) above, the Director of Compensation and Benefits) shall have
the discretionary authority to interpret and construe the Plan, to make benefit
determinations under the Plan, and to take all other actions that may be
necessary or appropriate

18



--------------------------------------------------------------------------------



 



for the administration of the Plan. Each determination, interpretation or other
action made or taken pursuant to the provisions of the Plan by the Committee
shall be final and shall be binding and conclusive for all purposes and upon all
persons, including, but without limitation thereto, the Company, its
stockholders, the Participating Employers, the directors, officers, and
employees of the Company or a Participating Employer, the Plan participants, and
their respective successors in interest.
     Section 7.02. Restrictions to Comply with Applicable Law.
          Notwithstanding any other provision of the Plan, the Company shall
have no liability to make any payment under the Plan unless such delivery or
payment would comply with all applicable laws and the applicable requirements of
any securities exchange or similar entity. In addition, transactions under the
Plan are intended to comply with all applicable conditions of Rule 16b-3 under
the Exchange Act. The Committee may take such action as the Committee deems
appropriate so that transactions under the Plan will be exempt from Section 16
of the Exchange Act, and shall have the right to restrict or prohibit any
transaction to the extent it deems such action necessary or desirable for such
exemption to be met.
     Section 7.03. Claims Procedures.
     (a) Claim for Benefits. Any Participant or Beneficiary (hereafter referred
to as the “claimant”) under this Plan who believes he or she is entitled to
benefits under the Plan in an amount greater than the amount received may file,
or have his or her duly authorized representative file, a claim with the
Committee. Any such claim shall be filed in writing stating the nature of the
claim, and the facts supporting the claim, the amount claimed and the name and
address of the claimant. The Committee shall consider the claim and answer in
writing stating whether the claim is granted or denied. The written decision
shall be within 90 days of receipt of the claim by the Committee (or 180 days if
additional time is needed and the claimant is notified of the extension, the
reason therefor and the expected date of determination prior to commencement of
the extension). If the claim is denied in whole or in part, the claimant shall
be furnished with a written notice of such denial containing (i) the specific
reasons for the denial, (ii) a specific reference to the Plan provisions on
which the denial is based, (iii) an explanation of the Plan’s appeal procedures
set forth in subsection (b) below, (iv) a description of any additional

19



--------------------------------------------------------------------------------



 



material or information which is necessary for the claimant to submit or perfect
an appeal of his or her claim, and (v) an explanation of the Participant’s or
Beneficiary’s right to bring suit under ERISA following an adverse determination
upon appeal.
     (b) Appeal. If a claimant wishes to appeal the denial of his or her claim,
the claimant or his or her duly authorized representative shall file a written
notice of appeal to the Committee within 90 days of receiving notice of the
claim denial. In order that the Committee may expeditiously decide such an
appeal, (ii) a specific reference to the Plan provisions on which the appeal is
based, (iii) a statement of the arguments and authority (if any) supporting each
ground for appeal, and (iv) any other pertinent documents or comments which the
appellant desires to submit in support of the appeal. The Committee shall decide
the appellant’s appeal within 60 days of its receipt of the appeal (or 120 days
if additional time is needed and the claimant is notified of the extension, the
reason therefor and the expected date of determination prior to the commencement
of the extension). The Committee’s written decision shall contain the reasons
for the decision and reference to the Plan provisions on which the decision is
based. If the claim is denied in whole or in part, such written decision shall
also include notification of the claimant’s right to bring suit for benefits
under Section 502(a) of ERISA and the claimant’s right to obtain, upon request
and free of charge, reasonable access to and copies of all documents, records or
other information relevant to the claim for benefits.
     Section 7.04. Participant Rights Unsecured.
     (a) Unsecured Claim. The right of a Participant or his Beneficiary to
receive a distribution hereunder shall be an unsecured claim, and neither the
Participant nor any Beneficiary shall have any rights in or against any amount
credited to his Account or any other specific assets of a Participating
Employer. The right of a Participant or Beneficiary to the payment of benefits
under this Plan shall not be assigned, encumbered, or transferred, except by
will or the laws of descent and distribution. The rights of a Participant
hereunder are exercisable during the Participant’s lifetime only by him or his
guardian or legal representative.
     (b) Contractual Obligation. The Company may authorize the creation of a
trust or other arrangements to assist it in meeting the obligations created
under the Plan. However, any liability to any person with respect to the Plan
shall be based solely upon any contractual

20



--------------------------------------------------------------------------------



 



obligations that may be created pursuant to the Plan. No obligation of a
Participating Employer shall be deemed to be secured by any pledge of, or other
encumbrance on, any property of a Participating Employer. Nothing contained in
this Plan and no action taken pursuant to its terms shall create or be construed
to create a trust of any kind, or a fiduciary relationship between a
Participating Employer and any Participant or Beneficiary, or any other person.
     Section 7.05. Income Tax Withholding.
          The Company shall withhold from any benefit payment amounts required
to be withheld for Federal and State income and other applicable taxes.
     Section 7.06. Amendment or Termination of Plan.
     (a) There shall be no time limit on the duration of the Plan. However, the
Company, by action of the Senior Vice President – Human Resources, may at any
time or for any reason amend or terminate the Plan; provided, that the Committee
shall have the exclusive amendment authority with respect to any amendment that,
if adopted, would increase the benefit payable to the Senior Vice President –
Human Resources by more than a de minimis amount. No amendment or termination
may reduce or eliminate any Account balance accrued to the date of such
amendment or termination (except as such Account balance may be reduced as a
result of investment losses allocable to such Account).
     (b) In the event that the Internal Revenue Service publishes rules,
regulations or other guidance (whether in proposed, temporary or final form)
governing the administration and operation of deferred compensation plans,
including, without limitation, rules or guidance regarding Participant elections
and the distribution of benefits, the Company’s Director of Compensation and
Benefits may adopt one or more amendments to the Plan that the Director of
Compensation and Benefits determines to be necessary or desirable taking into
account the rules, regulations or other guidance published by the Internal
Revenue Service.
     Section 7.07. Deduction from Distributions.
          Anything contained in the Plan notwithstanding, a Participating
Employer may deduct from any distribution hereunder all amounts owed to the
Company or a Participating

21



--------------------------------------------------------------------------------



 



Employer by the Participant for any reason, and all taxes required by law or
government regulations to be deducted or withheld.
     Section 7.08. No Assignment of Benefits.
          No rights or benefits under the Plan shall, except as otherwise
specifically provided by law, be subject to assignment (except for the
designation of beneficiaries pursuant to subsection (c) of Section 1.01), nor
shall such rights or benefits be subject to attachment or legal process for or
against a Participant or his or her Beneficiary.
     Section 7.09. Administrative Expenses.
          Costs of establishing and administering the Plan will be paid by the
Participating Employers.
     Section 7.10. Successors and Assigns.
          This Plan shall be binding upon and inure to the benefit of the
Participating Employers, their successors and assigns and the Participants and
their heirs, executors, administrators, and legal representatives.

         
 
  VISTEON CORPORATION    
 
       
 
  /s/ Robert H. Marcin
 
Robert H. Marcin    
 
  Senior Vice President-Human Resources    

22